DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the edges" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardes (US4,420,086).
Regarding claim 1, Bardes teaches panel arrangement for dividing the interior space of a container wherein a panel (12) is provided with an attachment device (10) adapted to affix the panel in relation to the container, wherein the panel characterized by at least one opening (14) in the panel; and the attachment device (10) comprising a first part (24) located at one side of the panel and a second part (20) located on the other side of the panel, at least one of which has a connector (22) for attaching the panel arrangement to the container; and at least one member (28) reaching through the at least one opening; wherein a play (portion that houses member 12 in Fig. 4) is provided between the edges of the opening and the at least one member, such that the attachment device (10) can be moved in relation to the panel (12) in at least one direction in which the plane of the panel extends.
Regarding claim 2, wherein the first and second parts are interconnected, outside the periphery of the panel, by means of a living hinge (26).
Regarding claim 3, wherein a snap fit is provided to keep the first and second parts in a clasping connection with the panel (Fig. 4).

Regarding claim 5, wherein the play allows the at least one member to move at least 1.5 mm in a direction of the plane of the panel (where the play is capable of such).
Regarding claim 6, wherein the panel arrangement has two attachment devices (24 and 20), and the play allows the at least one member to move at least 0.15 percent of the distance between the connectors of the two attachment devices in a direction of the plane of the panel (where the play is capable of such).
Regarding claim 8, wherein the attachment device is made in a plastic material that is injection moulded (column 1, lines 61-68).
Regarding claim 9, wherein the play allows the at least one member to move at least 0.6 mm in a direction of the plane of the panel (where the play is capable of such).
Regarding claim 10, wherein the play allows the at least one member to move at least 0.6 mm in a direction of the plane of the panel (where the play is capable of such).
Regarding claim 16, wherein the attachment device is made in a plastic material that is injection moulded (column 1, lines 61-68).
Regarding claim 17, wherein the attachment device is made in a plastic material that is injection moulded (column 1, lines 61-68).

Regarding claim 19, wherein the attachment device is made in a plastic material that is injection moulded (column 1, lines 61-68).
Regarding claim 20, wherein the attachment device is made in a plastic material that is injection moulded (column 1, lines 61-68).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardes, in view of Gray et al (Gray) (US20050272330).
Regarding claims 7 and 11-15   Bardes DIFFERS in that it does not disclose the panel (44) is made in a sheet metal mesh material.  Attention, however is directed to Gray which discloses a panel can be made of a sheet metal mesh (paragraph 0028).  Therefore, it would have been obvious, at the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KAREEN K THOMAS/Primary Examiner, Art Unit 3736